

 SCON 34 ENR: Providing for an adjournment of the House of Representatives.
U.S. Senate
2016-03-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



One Hundred Fourteenth Congress of the United States of America2d SessionBegun and held at the City of Washington on Monday, the fourth day of January, two thousand and
 sixteenS. CON. RES. 34IN THE SENATE OF THE UNITED STATESMarch 23, 2016Agreed toCONCURRENT RESOLUTIONProviding for an adjournment of the House of Representatives.That when the House adjourns on any legislative day from Wednesday, March 23, 2016, through Friday, April 8, 2016, on a motion offered pursuant to this concurrent resolution by its Majority Leader or his designee, it stand adjourned until 3:30 p.m. on Monday, April 11, 2016, or until the time of any reassembly pursuant to section 2 of this concurrent resolution, whichever occurs first.2.(a)The Speaker or his designee, after consultation with the Minority Leader of the House, shall notify the Members of the House to reassemble at such place and time as he may designate if, in his opinion, the public interest shall warrant it.(b)After reassembling pursuant to subsection (a), when the House adjourns on a motion offered pursuant to this subsection by its Majority Leader or his designee, the House shall again stand adjourned pursuant to the first section of this concurrent resolution.Secretary of the SenateClerk of the House of Representatives